Case: 21-11163      Document: 00516544077         Page: 1    Date Filed: 11/14/2022




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 14, 2022
                                   No. 21-11163                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon O'Neill Lott,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-353-2


   Before Higginbotham, Southwick, and Higginson, Circuit
   Judges.
   Patrick E. Higginbotham, Circuit Judge:
          A district court convicted Brandon Lott of kidnapping and
   racketeering following a bench trial. Lott now appeals his sentence and
   racketeering conviction, arguing that the district court lacked substantial
   evidence to convict him and clearly erred by failing to apply a mitigating role
   adjustment. Lott fails to show that the district court lacked evidence to
   conclude that he committed a crime of violence with intent to further a drug
   trafficking enterprise, and he does not demonstrate that the district court
   erred in its sentencing calculation for kidnapping. We AFFIRM.
Case: 21-11163      Document: 00516544077          Page: 2   Date Filed: 11/14/2022




                                    No. 21-11163


                                         I.
          The government’s evidence indicates that in December of 2017, Lott
   found Anthony Harper on the street at the request of Chester Ray
   Henderson, a known drug dealer in the Dallas area, and picked him up.
   Harper had previously performed odd jobs for Henderson, such as working
   on his car, moving furniture, and spraying graffiti. Lott drove Harper to an
   apartment complex, where Henderson and others were waiting for them.
   Henderson asked Harper to examine the wall for a stud, and when Harper
   turned his back the group proceeded to beat him, brandish firearms, and
   threaten to kill him, apparently over a security camera system missing from
   the apartment. When Harper escaped, the group gave chase, pursuing him
   through the neighborhood until he found refuge in an apartment and
   contacted police.
          In addition to bringing Harper in, Lott participated in the beating,
   hitting Harper with a hammer and putting a rope around his neck. Lott also
   chased Harper after his escape from the apartment, fleeing after failing to
   catch up. Evidence introduced at trial indicated that Lott knew Henderson,
   knew that he was involved in drug trafficking, and had even referred to
   Henderson in a phone call as his partner. He was also seen in and around a
   house Henderson used to traffic drugs. The government presented these
   facts through testimony, hospital records, surveillance video, and four taped
   911 calls, among other pieces of evidence.
          A federal grand jury indicted Henderson, Lott, and another co-
   conspirator on kidnapping charges, as well as use of a facility in interstate
   commerce in aid of racketeering. The indictment alleged that the defendants
   committed the kidnapping to further a drug trafficking enterprise, and the
   district court found Lott guilty on both counts following a bench trial. At the
   sentencing stage, Lott objected to the Pre-Sentence Report (PSR) because it




                                         2
Case: 21-11163          Document: 00516544077              Page: 3       Date Filed: 11/14/2022




                                            No. 21-11163


   did not include a mitigating role reduction, with Lott citing lack of evidence
   that he participated directly in drug distribution activities. The court rejected
   Lott’s argument, adopting the PSR without change. The district court opted
   to sentence Lott to 120 months in prison, less than the 188 to 235 months the
   Sentencing Guidelines indicated. This ensured that he received a sentence
   proportionate to those of his co-conspirators who pled guilty. Lott timely
   appealed.
                                                 II.
          Lott first argues that the district court lacked evidence to convict him
   of committing a crime of violence in aid of racketeering under 18 U.S.C.
   § 1952(a)(2). The statute required the government to prove (1) that Lott
   traveled in interstate commerce; (2) with the specific intent to commit any
   crime of violence to further unlawful activity; and (3) that Lott committed
   the crime of violence subsequent to the act of travel in interstate commerce. 1
   The statute defines “unlawful activity,” to include “any business enterprise
   involving . . . narcotics or controlled substances,” a category that covers the
   government’s drug trafficking allegations here. 2 Lott argues that there was
   insufficient evidence to prove the second element, that he had specific intent
   to further a drug trafficking enterprise.
          When a defendant challenges the outcome of a bench-trial on
   sufficiency-of-the-evidence grounds, we review the district court’s findings
   of fact for substantial evidence. 3 To affirm, we must find “evidence sufficient
   to justify the trial judge, as the trier of fact, in concluding beyond a reasonable



          1
              See United States v. Tovar, 719 F.3d 376, 389–90 (5th Cir. 2013).
          2
              18 U.S.C. § 1952(b).
          3
              United States v. Cardenas, 9 F.3d 1139, 1156 (5th Cir. 1993).




                                                  3
Case: 21-11163           Document: 00516544077              Page: 4          Date Filed: 11/14/2022




                                             No. 21-11163


   doubt that the defendant is guilty.” 4 In reviewing, “it is not our task to weigh
   the evidence or determine the credibility of witnesses.” 5 We “view all
   evidence in the light most favorable to the government and defer to all
   reasonable inferences drawn by the trial court.” 6
           Lott asserts that the government presented no evidence showing his
   involvement or participation in drug distribution activities. Lott does not
   argue that the activity furthered—conspiracy to distribute controlled
   substances in violation of 21 U.S.C. § 846—would not be “unlawful activity”
   under the statute’s definition, but rather that he played no part in that
   activity. Yet § 1952(a)(2) does not require any participation in the unlawful
   activity the defendant seeks to further. 7 The statute’s plain text requires only
   that the defendant commit a crime of violence with the “intent to . . . further
   any unlawful activity.” 8 Section 1952(a)(2) thus demands only that the
   government prove Lott’s state of mind regarding the unlawful activity, not
   that he engaged in it.
           Viewing the evidence in the light most favorable to the government,
   there are sufficient facts to justify the trial judge’s conclusion that Lott



           4
               Tovar, 719 F.3d at 388 (5th Cir. 2013) (internal quotation marks and citations
   omitted).
           5
               United States v. Ybarra, 70 F.3d 362, 364 (5th Cir. 1995).
           6
               United States v. Mathes, 151 F.3d 251, 252 (5th Cir. 1998).
           7
             Cf. United States v. Conway, 507 F.2d 1047, 1051 (5th Cir. 1975) (upholding a
   conviction under § 1952(a)(3) where the district court did not specifically define arson, the
   crime furthered, under state law); United States v. Monu, 782 F.2d 1209, 1211 (4th Cir.
   1986) (upholding § 1952(a)(2) conviction with no finding that the defendant distributed
   narcotics); United States v. Rizzo, 418 F.2d 71, 80 (7th Cir. 1969) (“Proof that a state law
   has actually been violated is not a necessary element of the offense defined in Section
   1952.”).
           8
               18 U.S.C. § 1952(a)(2).




                                                   4
Case: 21-11163           Document: 00516544077              Page: 5    Date Filed: 11/14/2022




                                             No. 21-11163


   committed the kidnapping with the intent to further drug trafficking activity.
   Lott’s reference to a partnership with Henderson, his proximity to locations
   known for drug dealing, and his actions on behalf of Henderson during the
   kidnapping support reasonable inferences that Lott acted to further
   Henderson’s drug dealing activities. Further evidence supports reasonable
   inferences that Lott understood the purpose of the kidnapping, which
   included recovery of security cameras for the apartment where drug
   distribution occurred. This evidence was sufficient for the trial court to
   conclude that Lott acted to further the drug trafficking enterprise, regardless
   of whether he was an active participant in that operation.
                                                 III.
           Second, Lott argues that the district court erred by declining to apply
   a mitigating role adjustment to his total offense level in accordance with
   U.S.S.G. § 3B1.2. A two-level downward adjustment for minor role is
   warranted when a defendant is a minor participant in the criminal activity,
   such that his role “makes him substantially less culpable than the average
   participant,”9 although his role “could not be described as minimal.” 10 A
   four-level adjustment for minimal role applies when the defendant is “plainly
   among the least culpable of those involved in the conduct of a group.” 11 A
   defendant plays a minimal role when the defendant lacks “knowledge or
   understanding of the scope and structure of the enterprise and of the
   activities of others.” 12 Application of a mitigating role adjustment is “based



           9
             U.S.S.G. § 3B1.2 cmt. n.3. See also United States v. Villanueva, 408 F.3d 193, 204
   (5th Cir. 2005).
           10
                U.S.S.G. § 3B1.2 cmt. n.5.
           11
                U.S.S.G. § 3B1.2 cmt. n.4.
           12
                Id.




                                                  5
Case: 21-11163            Document: 00516544077                Page: 6    Date Filed: 11/14/2022




                                                No. 21-11163


   on the totality of the circumstances and involves a determination that is
   heavily dependent upon the facts of the particular case.” 13 The defendant
   bears the burden of showing that an adjustment is appropriate. 14
            On appeal, “[w]hether [a defendant] was a minor or minimal
   participant is a factual determination that we review for clear error.” 15 We
   determine that “[a] factual finding is not clearly erroneous if it is plausible in
   light of the record read as a whole.” 16
            Lott contends that the district court committed clear error in failing
   to apply a mitigating role adjustment because the government presented no
   evidence indicating his involvement in drug trafficking. Lott misunderstands
   how the Sentencing Guidelines operate. The PSR, which the district court
   adopted, correctly grouped the two offenses together because Lott
   committed the crimes against a single victim, 17 and it then applied the
   guidelines for the crime that would result in the highest offense level—
   kidnapping. 18 The PSR calculated Lott’s offense level based on his
   involvement in kidnapping Harper, not commission of a crime of violence in
   aid of racketeering. Lott’s argument that he was not involved in drug-related
   activities is irrelevant to the probation officer’s calculation of the offense


            13
                 U.S.S.G. § 3B1.2 cmt. n.3.
            14
                 United States v. Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016).
            15
              Villanueva, 408 F.3d at 203 (5th Cir. 2005). Lott argues incorrectly that an abuse
   of discretion standard should apply. See United States v. Bello-Sanchez, 872 F.3d 260, 263
   (5th Cir. 2017); United States v. Gomez–Valle, 828 F.3d 324, 327 (5th Cir. 2016); United
   States v. Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016); United States v. Alaniz, 726
   F.3d 586, 626 (5th Cir. 2013).
            16
                 Villanueva, 408 F.3d at 203.
            17
                 U.S.S.G. § 3D1.2(a).
            18
                 U.S.S.G. § 3D1.3(a). See United States v. Martinez, 263 F.3d 436, 439 (5th Cir.
   2001).




                                                     6
Case: 21-11163        Document: 00516544077             Page: 7      Date Filed: 11/14/2022




                                         No. 21-11163


   level for kidnapping. Furthermore, the government’s evidence provides little
   basis for Lott to argue that he was “substantially less culpable than the
   average participant” in the kidnapping given that he picked the victim up
   from the street, transported him to the apartment, took part in the violence,
   and pursued him afterwards. The district court did not err by declining to
   apply the mitigating role adjustment. 19
                                            ****
           We AFFIRM the district court’s conviction and sentence.




           19
              It is unclear that Lott would fare better on resentencing, even if he were
   otherwise entitled to it. The district court assigned him 120 months’ imprisonment despite
   an offense level of 36. A decrease to an offense level of 32 resulting from a minimal role
   adjustment would have garnered a Sentencing Guidelines range of 121 to 151 months
   imprisonment. The government further argues that the district court tied Lott’s sentence
   to those of his co-conspirators, and that he would have received the same sentence
   regardless. Because we do not find that the district court erred, we need not consider
   whether any error was harmless. See United States v. Stanford, 823 F.3d 814, 845 (5th Cir.
   2016).




                                               7